Beach, J.
The legal principle controlling this case is settled, and does not require further decision. It seems admitted by defendants’ counsel, who urges a dismissal of the complaint because the nuisance was abated by an accident before the service of process. The position is not tenable. The exhibition began, giving the plaintiffs a cause of action,' and, indeed, imposing upon them the duty of prompt proceeding in order to prevent increasing the damage to their business. An intent to continue is inferable from a beginning, and cannot be affected by an accidental occurrence, having presumably but a temporary effect. Otherwise the plaintiffs would be called upon to wait from day to day before beginning suit. They were not chargeable with knowledge of any intention defendants may have had to abandon the exhibition after it had begun, and when the accident happened. Nothing short of reliable and definite information would have called upon them to stay an assertion of their rights. In addition, the defendants are shown to have had a similar display the year before, naturally inciting the plaintiffs to increased vigilance and activity. A nuisance begun is sufficient basis for action by one injured, and a diligent plaintiff cannot be prejudiced by its voluntary abatement. Decree for plaintiffs, with costs.